Citation Nr: 0842125	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for bilateral 
sensorineural hearing loss. 

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to June 
1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied entitlement to service 
connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether the 
current bilateral hearing loss is related to service. 

2.  Giving the veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether the 
current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2008).

2.  Resolving the benefit of the doubt in the veteran's 
favor, tinnitus was incurred in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  It dealt with VA's duties to notify and 
assist a veteran with regard to his or her claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  In most Board Decisions, 
there is some discussion as to whether or not VA fulfilled 
its duty to notify and assist the veteran in the development 
of the claim.  Here, however, in view of the Board's 
favorable decision below, further discussion regarding any 
lapses in duties to assist and notify, or regarding whether 
the veteran was prejudiced by any such lapses would serve no 
useful purpose.  

II.	Analysis 

The veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  Specifically, he 
attributes his claimed hearing loss and tinnitus to injury 
caused by noise exposure during his service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intervening causes.  38 C.F.R. § 3.303(b) 
(2008).  If a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Certain chronic diseases, including other organic diseases of 
the nervous system, such as sensorineural hearing loss, may 
be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In addition to the rules outlined above regarding service 
connection in general, there are additional considerations 
for addressing claims for entitlement to service connection 
for bilateral hearing loss.  Essentially, a certain threshold 
level of hearing impairment must be shown for the hearing 
loss to be considered a hearing loss disability under the 
laws administered by the VA. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
are 26 decibels or greater.  38 C.F.R. § 3.385 (2008).  

Service department audiometric readings prior to October 31, 
1967 are assumed to be in American Standards Association 
(ASA) units, which must be converted to International 
Standard Organization (ISO) units in order to evaluate for 
hearing loss under 38 C.F.R. § 3.385.  Since the veteran's 
service medical records pertain to dates prior to October 31, 
1967, conversion is required for the analysis here. 

38 C.F.R § 3.385 does not preclude service connection for a 
current hearing loss disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).   Rather, when audiometric test results at a 
veteran's separation from service do not meet the 
requirements of  38 C.F.R. § 3.303(d), the veteran may 
nevertheless establish service connection for current hearing 
disability by submitting medical evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App, 155 (1993). 

Where the requirements for hearing loss disability pursuant 
to 38 C.F.R. § 3.385 are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385.  Id.  If the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflect an 
upward shift in tested thresholds while in service, though 
still not meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post service audiometric testing 
produces findings which meet the requirements of 38 C.F.R. § 
3.385; then the rating authorities must consider whether 
there is a medically sound basis to attribute the post 
service findings to the injury in service, or whether these 
findings are more properly attributable to intervening 
causes.  Id. at 159. 

Here, the veteran claims entitlement to service connection 
for bilateral hearing loss.  He attributes his claimed 
hearing loss to injury caused by noise exposure during his 
service.  

Review of the service records shows that the veteran served 
in the U.S. Navy as an aviation electrician third mate.  He 
has provided credible statements as to noise exposure 
experienced while performing his duties servicing aircraft 
engines. 
 
The service medical records include the report of a January 
1956 enlistment examination, which showed that on audio 
evaluation the veteran's hearing measured at 15/15, 
bilaterally, on spoken voice measurement.  This is considered 
a normal testing result.  See Smith v. Derwinski, 2 Vet. App. 
137, 138, 140 (1990). 

In June 1959, the veteran underwent his examination prior to 
separation from service.  The examination report contained 
objective findings reported in ASA units.  After converting 
the reported pure tone thresholds to ISO units, the pure tone 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
as follows: 20, 15, 35, 30 and 25 decibels in the right ear, 
and 20, 25, 20, 15 and 5 decibels in the left ear.  Even 
though the audiometric testing revealed pure tone thresholds 
that were all below the thresholds required to be considered 
a hearing loss disability under 38 C.F.R. § 3.385; the 
testing does indicate some degree of hearing loss in both 
ears.  See Hensley, at Vet. App. 155 (any threshold over 20 
indicates some degree of hearing loss).  Further, service 
medical records from the time of enlistment to the time of 
separation suggest a gradual increase in the severity of 
hearing loss while the veteran was in service. 

The earliest medical evidence of record relating to a 
bilateral hearing loss disability and tinnitus are shown in a 
VA audiological evaluation conducted in March 2004.  The 
examiner diagnosed right ear mild to moderate sensorineural 
hearing loss at 500-2K Hz, with severe to profound loss at 3K 
to 8K Hz (possibly mixed at 3K to 4K Hz), and left ear mild 
to moderately-severe sensorineural hearing loss at 250-2K Hz, 
with severe to profound loss at 3K to 8K Hz (possibly mixed 
at 3K to 4K Hz).  Audiometric pure tone thresholds were not 
individually recorded at that time.  The examiner also noted 
the onset of bilateral, constant tinnitus since 1999.

In that report the examiner noted that two years prior to the 
examination the veteran had purchased mail-order bilateral 
hearing aids for his hearing problems which he stated were a 
result of exposure to loud aircraft noises and ear infections 
while in service.  Further, the veteran reported that 15 
years prior to the 2004 VA examination he had surgery on his 
right ear to alleviate hearing problems in that ear.  The 
claims file also includes statements by the veteran 
indicating that he suffered from ear infections during and 
after service which required ear drainage.  This evidence 
also suggests a gradual increase in the severity of hearing 
loss since the veteran's discharge from service. 

The report of a March 2007 VA examination shows audiology 
findings that constitute a current bilateral hearing loss as 
defined by VA.  See 38 C.F.R. § 3.385.  All of the pure tone 
thresholds at the relevant Hertz levels were at or above 40 
decibels in both ears.  Based on a review of the claims file, 
the examiner provided the following opinion: in light of 
"hearing within normal limits bilaterally at discharge, the 
lack of documentation of hearing loss complaints in the 
service medical records, the report of onset of tinnitus in 
1999 which is 40 years after discharge, and the configuration 
that hearing loss is not exclusive to noise exposure, it is 
not likely that the veteran's hearing loss is a result of 
service noise exposure."  

In contrast to that opinion, the veteran submitted a June 
2007 private medical opinion that stated there was a nexus 
between the current bilateral hearing loss and tinnitus and 
service noise exposure.  The report stated that the veteran's 
hearing loss was probably due to noise exposure to jet-
aircraft noise during service and not exclusively to later 
right ear surgery.  Specifically, he stated the following: 
"It is more likely than not that this hearing loss is 
related to his prior extreme noise exposure during his 
military service."  Further, the examiner opined that the 
veteran's tinnitus was associated to his hearing loss. 

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Based on credible statements given by the 
veteran, it is clear that he spent a good amount of time 
during his military service working in proximity to aircraft 
engines, a setting in which, presumably, he was exposed to 
considerable noise exposure.  Additionally, while hearing 
loss disability was not shown at separation from service, the 
findings at the discharge examination reflect an increase in 
hearing loss in both ears as a result of noise exposure 
during service.   

Further, the record also shows that the veteran had hearing 
problems at least 15 years prior to the 2004 VA examination 
when he underwent right ear surgery.  There are conflicting 
opinions regarding the effect of that surgery on the 
veteran's hearing.  The March 2007 VA examiner opined that 
the ear surgery was an intercurrent event leading to current 
hearing disability in that ear; whereas, the 2007 private 
medical opinion stated that the surgery had only slight, if 
any, impact on the veteran's hearing abilities.  
Nevertheless, the right ear surgery would not have lead to a 
worsening to the present disability and the onset of tinnitus 
in the left ear since service. 

After careful review of the record, and in giving 
considerable weight to the veteran's credible statements and 
the findings shown on private and VA audiological 
evaluations, and giving the benefit of any doubt, the Board 
finds the evidence for and against the claim to be in 
approximate balance.  Under such circumstances, resolution of 
all reasonable doubt shall be in the veteran's favor.   
Consequently, without ascribing error to the action by the 
RO, the Board concludes that service connection for bilateral 
hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted. 

Service connection for tinnitus is granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


